Exhibit 3.1 [SEAL] ROSS MILLER Secretary of State 206 North Carson Street, Suite 4 In the office of Document Number Carson City, Nevada 89701-4299 20140651541-49 (776) 684 5708 ROSS MILLER Filing Date and Time Website:www.nvsos.gov Ross Miller 09/08/20146:05 AM Secretary of State Entity Number State of Nevada E0465932014-2 Articles of Incorporation (PURSUANT TO NRS CHAPTER USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: DEVAGO INC. 2. Resident Agent Name X Commercial Registered Agent: National Registered Agents, Inc. of NV for Service of Process: (check only one box) Noncommercial Registered Agent OR Office or Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity. 1000 East William Street, Suite 204 Carson City Nevada Street Address City Zip Code Same Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation Number of shares Par value Number of shares is authorized to issue) with par value : per share:$ without par value: None 4. Names and Addresses 1) Jose Armando Acosta Crespo of the Board of Name Directors/Trustees: CalleDr. Heriberto Nunez #11A, Edificio Apt. 104 Dominican Republic (each Director/Trustee Street Address City State Zip Code must be a natural person 2) Barry Underhill at least 18 years of age; Name attached additional page if #34 – 1390 Vegas Valley Las Vegas NV more than two directors/trustees) Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional: see instructions) ANY LEGAL PURPOSE 6. Name, Address Jose Armando Acosta Crespo JOSE ARMANDO ACOSTA CRESPO and Signature of Name Signature Incorporator: CalleDr. Heriberto Nunez #11A, Edificio Apt. 104 Dominican Republic (attach additional page if there Address City State Zip Code is more than one incorporator) 7. Certificate of Acceptance I hereby accept appointment as Registered Agent for the above named Entity. of Appointment of X KIMBERLY STINNILY 09/02/2014 Registered Agent: Authorized Signature of R. A. or On Behalf of R. A. Company Date This form must be accompanied by appropriate fees. Schedule “A” to the Articles of Incorporation Devago Corp. Item 3. – Authorized Stock: (number of shares corporation is authorized to issue) 200,000,000 shares are broken down as follows: 100,000,000 common shares with the par value of $0.00001, all of which stock shall be entitled to voting power; and 100,000,000 preferred shares with par value of $0.00001. To the fullest extent permitted by the laws of the State of Nevada (currently set forth in NRS 78.195 and 78.1955), as the same now exists or may hereafter be amended or supplemented, the Board of Directors may fix and determine the designations, rights, preferences or other variations of such class or series within each class of capital stock of the Corporation. The Corporation may issue the shares of stock for such consideration as may be fixed by the Board of Directors. 2
